ROYALTY AGREEMENT

 

 

THIS AGREEMENT (this "Agreement") is entered into as of October 11, 2018 by and
between PearTrack Security Systems, Inc. a corporation organized under the laws
of the State of Nevada (“PEARTRACK”), with its principal address at 1327 Ocean
Avenue Suite M, Santa Monica, CA 90401 and SAFER, Inc., a Florida corporation
("SAFER") with its principal address at 6147-6151 Washington Street, Hollywood
Florida 33023. PEARTRACK and SAFER are hereinafter referred to as the "Parties."

 

WHEREAS, the Parties have entered into an Intellectual Property Purchase
Agreement (the "IP Acquisition Agreement"); and other related agreements
pursuant to which PEARTRACK is purchasing certain intellectual property and
related assets from SAFER as set forth therein the IP Acquisition Agreement

 

WHEREAS, as part of the consideration of the IP Acquisition Agreement, SAFER
shall assign, and PEARTRACK shall acquire, all right, title, and interest in and
to a patent application’s that is owned by SAFER pursuant to that certain
“Patent Application Assignment” (defined herein below) in exchange for payment
of certain royalties to SAFER, among other consideration.

 

NOW, THEREFORE, for and in consideration of the Parties’ Acquisition Agreement,
Patent Application Assignment and the mutual covenants contained herein, and for
other good and valuable consideration receipt of which each party hereby
acknowledges, the Parties, intending to be legaly bound hereby, agree as
follows:

 

1. DEFINITIONS

 

 

1.1 "PATENT APPLICATION" shall mean the patent application “USPTO Patent
Application No. US 18/35185, Filed on May 30, 2018 and Filed internationally on
May 30, 2018  under PCT/US18/35185 a copy of which is attached as Exhibit “A” to
this Agreement. 

 

1.2“INTELLECUAL PROPERTY PURCHASE AGREEMENT” shall mean the Agreement which
shall govern the terms and conditions of PEARTRACK acquisition of the SAFER
Intellectual Property. 

 

1.3 “PATENT APPLICATION ASSIGNMENT” shall mean the Patent Application Assignment
Agreement attached as Exhibit “B” to the Acquisition Agreement.  

 

2. GRANT OF RIGHTS.

 

2.1 SAFER shall assign all of SAFER's right, title and interest in the Assigned
Patent Application, subject to the conditions set forth in Section 2.3 of this
Agreement and pursuant to the terms of the Patent Application Assignment. In
order to affect such ownership transfer, contemporaneously with the execution of
this Agreement, SAFER has executed that certain separate assignment document, to
be recorded with the United States Patent and Trademark Office in a form
determined by PEARTRACK to be appropriate. SAFER shall reasonably cooperate with
PEARTRACK, at PEARTRACK’s sole expense, in the filing and prosecution of the
Assigned Patent Application.  

 

2.2 SAFER promptly shall deliver to PEARTRACK (or provide access to) all
documentation in its possession or control pertaining to the Assigned Patent
Application, including, to the extent possessed, copies of all correspondence to
or from examining authorities regarding such Assigned Patent Application,
patents and prior art searches pertaining to such Assigned Patent Application,
and all correspondence with any attorney involved in the preparation and/or
prosecution of the Assigned Patent Application.   

 

3. ROYALTY

 

3.1 PEARTRACK shall pay SAFER an amount equal to one percent (1%) of all
adjusted gross gross revenues accounted by PEARTRACK from any sale, use,
derivation, license, grant or transfer of any rights in, to or regarding the
Assigned Patent Application, any subsequently issued patent resulting from the
Assigned Patent Application (as may be modified or amended from time to time by
PEARTRACK), the commercial exploitation of the Assigned Patent Application, and
any technological applications or processes enable by use of the information
contained in the same (the “Royalty”).  

 

3.2 During each calendar quarter this Agreement is in effect (January through
March being the First Quarter, April through June being the Second Quarter, July
through September being the Third Quarter and October through December being the
Fourth Quarter) commencing with the end of the first calendar quarter after the
date of this Agreement, PEARTRACK shall deliver to SAFER, within thirty (30)
days from the last day of the calendar quarter, an accurate and complete written
statement setting forth PEARTRACK’s calculations of all Royalty payments due
SAFER from gross revenues accounted during such calendar quarter, including all
amounts of gross revenues accounted from whatever sources related to the Royalty
during the quarter, certified as to accuracy by an appropriate representative of
PEARTRACK.  Time is of the essence of this provision.   PEARTRACK hereby grants
SAFER the complete right to audit and inspect PEARTRACK’s records and operations
(including the right to access Paralax’s proprietary or confidential business
information to the extent reasonably necessary, provided that SAFER agrees to
keep all such information confidential when identified as such by PEARTRACK), at
any time, upon reasonable notice, to insure the amount of the Royalty paid to
SAFER under the terms of this Agreement is accurate and appproprate.  In the
event SAFER determines that the Royalty amount is less than the amount due under
the terms of this Agreement and the difference between the amount due and the
amount paid exceed two percent (2%) of the amount paid by PEARTRACK, then
PEARTRACK agrees to reimburse SAFER for all costs and expenses reasonably
incurred by SAFER to discovery such discrepency. 

 

3.3 All payments of Royalty amounts shall be paid within thirty (30) days of the
last day of the calendar quarter during which revenues are accounted, time being
of the essence of this provision.  Payments shall commence.  SAFER shall be
entitled to Royalty payment commencing on the date of this Agreement and ending
at such time PEARTRACK is no longer able to generate revenues from the sale,
use, derivation, license, grant or transfer of any rights in, to or regarding
the Assigned Patent Application, any subsequently issued patent resulting from
the Assigned Patent Application (as may be modified or amended from time to time
by PEARTRACK), the commercial exploitation of the Assigned Patent Application or
any subsequently issued patent resulting therefrom, and any technological
applications or processes enable by use of the information contained in the
same. Notwithstanding anything in the foregoing to the contrary, PEARTRACK’s
obligation to pay Royalty to SAFER shall expire with the termination of any
subsequently issued patent resulting from the Assigned Patent Application, (as
may be amended).  

 

4. WARRANTIES AND LIMITATION OF LIABILITY

 

4.1 WARRANTIES.  

 

4.1.1 SAFER represents and warrants that: (a) it is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida and has full power and authority to enter into this Agreement and
perform its obligations hereunder; (b) immediately prior to the execution of
this Agreement (and subject to such licenses as have been disclosed to PEARTRACK
in writing), SAFER owns all right, title and interest in and to the Assigned
Patent Applications; and (c) it has the legal right to grant all the rights it
purports to grant and to convey all the rights it purports to convey pursuant to
Section 2.1 above.  

 

4.1.2 PEARTRACK represents and warrants that: (a) PEARTRACK Security Systems,
Inc. it is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada; it is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada,
(c) PEARTRACK has full power and authority to enter into this Agreement and
perform its obligations hereunder, and (d) provided the grants, conveyances and
assignments made under Section 2.1 above are effective, it has the legal right
to grant all the rights it purports to grant pursuant to Section 2.3 above.  

 

4.1.3 EXCEPT AS PROVIDED IN THIS SECTION 4.1 AND UNDER THE TERMS OF THE
ACQUISITION AGREEMENT AND ANY AGREEMENTS ATACHED THERETO AS EXHIBITS, EACH PARTY
DISCLAIMS ALL WARRANTIES, EITHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT
NOT LIMITED TO ANY (IF ANY) IMPLIED WARRANTIES OF MERCHANTABILITY, OF FITNESS
FOR A PARTICULAR PURPOSE, AND OF LACK OF NEGLIGENCE OR LACK OF WORKMANLIKE
CONDUCT OR EFFORT. ALL PATENT APPLICATIONS ASSIGNED UNDER THIS AGREEMENT ARE
PROVIDED AS IS WITH ALL FAULTS, AND NO WARRANTIES OR PROMISES ARE MADE THAT THE
SAME WILL WORK OR WORK FOR ANY PARTICULAR PURPOSE. EXCEPT AS PROVIDED IN THIS
SECTION 4.1, THERE IS NO WARRANTY OF TITLE, AUTHORITY OR NON-INFRINGEMENT IN ANY
SUCH PATENT APPLICATIONS.  

 

4.2 LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE IMMEDIATELY PRECEDING SENTENCE SHALL HAVE NO APPLICABILITY TO ANY
LEGAL CAUSE OF ACTION ARISING FROM ANY PARTY'S ACTIVITIES OUTSIDE THE SCOPE OF
THIS AGREEMENT.  

 

5. GENERAL

 

5.1 ENTIRE AGREEMENT. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof, and to the extent that this
agreement is inconsistent with any other agreement(s) between the Parties, the
terms of this agreement are to control.  

 

5.2 AMENDMENT. This Agreement shall not be amended or otherwise modified except
by a written agreement dated after the date of this Agreement and signed on
behalf of PEARTRACK and SAFER by their respective duly authorized
representatives.  

 

5.3 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada. 

 

5.4 ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  

 

5.5 NO WAIVER. No waiver of any breach of any provision of this Agreement shall
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provisions hereof, and no waiver shall be effective unless made in
writing and signed by an authorized representative of the waiving party.  

 

5.6 SAVINGS CLAUSE. If any provision of this Agreement shall be held by a court
of competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions shall remain in full force and effect.  

 

5.7 FURTHER ASSURANCES. Each party agrees to take such further action and
execute, deliver and/or file such documents or instruments as are reasonably
necessary to carry out the terms and purposes of this Agreement.  

 

5.8 SECTION HEADINGS. The section headings used in this Agreement are intended
for convenience only and shall not be deemed to supersede or modify any
provisions.  

 

5.9 FEES AND EXPENSES. All fees, costs and expenses incurred in connection with
this Agreement shall be paid by the Party incurring the same.  Notwithstanding
the foregoing, in the event the Parties engage in litigation relating to or
arising out of this Agreement or the performance thereof, the Parties agree that
the Court shall be asked to determine which Party is the prevailing Party to the
proceeding or proceedings, and the non-prevailing Party or Parties shall,
jointly and severally, be liable to the prevailing Party in the amount of all
reasonable attorney’s fees, court costs, and all other expenses, incurred by the
prevailing Party to the proceeding in addition to any other relief to which the
prevailing Party may be entitled. 

 

 

 

 

 

 

 

(Signature pager to follow)

 

 

 

 

 

 

 

 

 

IN WITNESS, WHEREOF, the parties have executed this Agreement as of the
Effective Date.

 

 

 

 

PEARTRACK SECURITY SYSTEMS, INC.

 

 

 

/s/ Kyle W. Withrow

Kyle W. Withrow

President/CEO

 

01/25/2019

Date

 

 

 

SAFER, INC.

 

 

 

/s/ Nathaniel T. Bradley

Nathaniel T. Bradley

President     

 

01/25/2019

Date

 

 

 

 

 

 

 

 

Exhibit “A”

 

PATENT APPLICATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit “B”

 

PATENT APPLICATION ASSIGNMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 